FILED
                            NOT FOR PUBLICATION                               SEP 14 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-10622

              Plaintiff - Appellee,               D.C. No. 4:11-cr-02002-JGZ-
                                                  BPV-1
  v.

ERWIN ALVARADO,                                   MEMORANDUM *

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                          Submitted September 10, 2012 **


Before: WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Erwin Alvarado appeals from the 24–month sentence imposed following his

guilty-plea conviction for illegal re-entry after deportation, in violation of 8 U.S.C.

§ 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Alvarado contends that the district court erred by not sua sponte granting

him a third-level reduction for acceptance of responsibility. He argues that the

reason cited by the government for refusing to make the motion for the reduction,

that he reserved his right to appeal, is an impermissible reason under U.S.S.G. §

3E1.1(b). As Alvarado concedes, this argument is foreclosed by United States v.

Johnson, 581 F.3d 994, 1002 (9th Cir. 2009), where we held that the expenditure

of resources in anticipating and preparing for an appeal is an appropriate

consideration under U.S.S.G. § 3E1.1(b).

      AFFIRMED.